Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State commissioner, dated August 26, 1980 and made after a statutory fair hearing, which affirmed a determination of the local agency to delete petitioner’s shelter allowance and deny her application for a grant to pay mortgage arrears, etc. Proceeding dismissed as academic, without costs or disbursements. In Matter of Bryant v D’Elia (77 AD2d 590, 594) we held that “Petitioner is entitled to retroactive [shelter] benefits only if present payment of those benefits will result in the mortgagee’s forbearance from prosecuting its foreclosure action so as to provide petitioner with a reasonable opportunity to bring her mortgage payments current.” Since, as petitioner concedes, her mortgage has now been foreclosed, and the property sold, she is not entitled to retroactive benefits. Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.